Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/23/2019.   
Claims 13-24 are pending and are presented for examination.  

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites two events such that: 
“a current output from the first terminal of the first inverter and passing through the first-phase winding flows to the second terminal of the second inverter; 
“a current output from the second terminal of the second inverter and passing through the first-phase winding flows to the first terminal of the first inverter;”
The claim does not define when the two events happen.  It is vague and indefinite since applicant may claims the events happen at the same time, or at different time each other.   


Claim 13 further recites (last paragraph): “the first terminal of the first inverter and the second terminal of the second inverter are adjacent to each other.”  
It is vague and indefinite.  The term “adjacent” has been defined broadly including the case in which another component is disposed between the terminals.   
[0108] Also, the expression "the terminals are adjacent to each other" indicates, for example, that these terminals are in close position relation compared with terminals of the other phase. In addition, the meaning of "adjacent" does not exclude the case in which another component is disposed between the terminals in close position relation. As an example of disposition, the terminals of the same phase are disposed as close as possible so as to effectively offset magnetic field by each other.

Normally, the term “close” is relative.   New York city to Chicago is close compared to New York city to Los Angeles.  However, New York city to Chicago is not close compared to New York city to New Jersey.  
Applicant describes in specification that “adjacent to each other” placed in case of circuit board substrate that terminals of the phase next to each other (50, Fig. 10).   It is not required in the claim.  Also, it is not only case defined for “adjacent to each other” by the applicant allowing any other components disposed between the terminals.  

Claim 19 recites “The motor of claim 18, further comprising: a rotor; and a magnetic sensor to detect a rotation angle of the rotor; ….”
In claim 18, a rotor; and a magnetic sensor to detect a rotation angle of the rotor have been defined.  Claim 19 recites in addition to the elements in claim 18, a rotor; and a magnetic sensor to detect a rotation angle of the rotor are further configured.   It is further comprising: a rotor; and a magnetic sensor to detect a rotation angle of the rotor”. 
Furthermore, recites “the rotor” and “the magnetic sensor” are vague and indefinite which one being pointed out; one in claim 18 or additional one in claim 9.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-18 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI et al (JP 2014192950 A, IDS) in view of SUGIURA (US 20190052154 A1).  

As for claim 13, AOKI discloses a motor comprising: 

a first inverter (20) electrically connected to a first end (111, 121, 131) of the winding of each phase; and 
a second inverter (30) electrically connected to a second end (122, 122, 132) of the winding of each phase; 
wherein the n-phase winding includes a first-phase winding (11); 
the first inverter includes a first terminal (27) electrically connected to a first end (111) of the winding of the first-phase (see figures), 
the second inverter includes a second terminal (37) electrically connected to a second end (112) of the winding of the first-phase (see figures).  
The limitation “a current output from the first terminal (111) of the first inverter and passing through the first-phase winding flows to the second terminal (112) of the second inverter; a current output from the second terminal of the second inverter and passing through the first-phase winding flows to the first terminal of the first inverter” is obvious by the result in normal mode operation [0024-0028]. 
AOKI discloses [0024-0028], in normal mode operation, by shifting the phases of the voltage command of the first inverter unit 20 and the voltage command of the second inverter unit 30 by 180 [°], the first power supply source 41 and the second power supply source 42 are shifted [0028].  Normal mode operation is not allow an open failure [0008, 0030] or a short circuit failure [0008, 0037]. Thus, properly flows the phase current.  
Therefore, “a current output from the first terminal (111) of the first inverter (20) and passing through the first-phase winding flows to the second terminal (112) of the 
The limitation “the first terminal of the first inverter and the second terminal of the second inverter are adjacent to each other” is interpreted with respect to schematic drawing.  The claim does not require where the “adjacent to each other” placed.  It can be in circuit board substrate (50, Fig. 10) but it is not required in the claim.  With respect to schematic drawing, Figs. 1-3 of AOKI is same as applicant’s Fig. 2.  
Furthermore, SUGIURA (US 20190052154 A1) discloses (Figs. 1, 5) the first terminal (501-504) of the first inverter and the second terminal (501-504) of the second inverter are adjacent to each other on the substrate 30.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to configure as claimed so that the rotary electric machine is driven continuously. 

As for claim 14, AOKI in view of SUGIURA discloses the motor of claim 13, and further discloses [0018] the first power supply voltage E1 and the second power supply voltage E2 may be equal values.  In this case, it would have been obvious wherein the currents respectively flowing through the first terminal of the first inverter and the second terminal of the second inverter are equal or substantially equal in magnitude and are opposite in direction.  



As for claim 16, AOKI in view of SUGIURA discloses the motor of claim 13, wherein AOKI discloses the n-phase winding includes a second-phase winding (12); 
the first inverter is provided with a third terminal (28) electrically connected to one end (121) of the winding of the second-phase; the second inverter is provided with a fourth terminal (38) electrically connected to the other end (122) of the winding of the second-phase. 
Same reason as explained in claim 13 above, it is obvious to have the limitations “a current output from the third terminal of the first inverter and passing through the second-phase winding, flows to the fourth terminal of the second inverter; a current output from the fourth terminal of the second inverter and passing through the second-phase winding, flows to the third terminal of the first inverter; and the third terminal of the first inverter and the fourth terminal of the second inverter are disposed adjacent to each other.”  

As for claim 17, AOKI in view of SUGIURA discloses the motor of claim 16, with same reason as explained in claim 14 above, it is obvious to have the limitations “the currents respectively flowing through the third terminal of the first inverter, and the fourth 
As for claim 18, AOKI in view of SUGIURA discloses the motor of claim 16, with same reason as explained in claim 14 above, it is obvious to have the limitations “a rotor; and a magnetic sensor to detect a rotation angle of the rotor; wherein a distance between the first terminal and the magnetic sensor and a distance between the second terminal and the magnetic sensor are equal or substantially equal; and a distance between the third terminal and the magnetic sensor and a distance between the fourth terminal and the magnetic sensor are equal or substantially equal.” 

As for claim 20, AOKI in view of SUGIURA discloses the motor of claim 13, wherein AOKI discloses the n-phase winding includes a third-phase winding (13); 
the first inverter includes a fifth terminal (29) electrically connected to a first end (131) of the winding of the third-phase; 
the second inverter includes a sixth terminal (39) electrically connected to a second end (132) of the winding of the third-phase.  
Same reason as explained in claim 13 above, it is obvious to have the limitations “a current output from the fifth terminal of the first inverter and passing through the third-phase winding flows to the sixth terminal of the second inverter; a current output from the sixth terminal of the second inverter and passing through the third-phase winding flows to the fifth terminal of the first inverter; and the fifth terminal of the first inverter and the sixth terminal of the second inverter are adjacent to each other.”  


As for claim 22, AOKI in view of SUGIURA discloses the motor of claim 20, with same reason as explained in claim 15 above, it is obvious to have the limitations “a rotor; and a magnetic sensor to detect a rotation angle of the rotor; wherein a distance between the fifth terminal and the magnetic sensor and a distance between the sixth terminal and the magnetic sensor are equal or substantially equal.”  

As for claim 23, AOKI in view of SUGIURA discloses the motor of claim 13, wherein SUGIURA discloses further comprising: a rotor (24, Fig. 2B); a stator (22); and a magnetic sensor (62) [0044] to detect a rotation angle of the rotor; wherein the windings (23) of each phase are wound around the stator [0026] using a crossover wire (56) [0060], and the magnetic sensor (62) and the crossover wire (56 by the upper end at the substrate 30) are disposed on the sides opposite to each other when viewed from the stator. 
As for claim 24, AOKI in view of SUGIURA discloses the motor of claim 13, SUGIURA discloses an electric power steering device (Fig. 3) comprising the motor of claim 13.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over AOKI et al (JP 2014192950 A, IDS) in view of SUGIURA (US 20190052154 A1), and in further view of Joong et al (US 20020117933 A1). 
As for claim 19, AOKI in view of SUGIURA teach the motor of claim 18, wherein SUGIURA teach further comprising: a magnetic sensor (second sensor 62 of two sensors, Fig. 5) [0113] to detect a rotation angle of the rotor; wherein a distance between the first terminal (501, 504 of first inverter 53) and the magnetic sensor (62) and a distance between the third terminal (502, 505 of first inverter 53) and the magnetic sensor (62) are different from each other (Fig. 5); and a distance between the second terminal (501, 504 of second inverter 54) and the magnetic sensor (62) and a distance between the fourth terminal (502, 505 of second inverter 54) and the magnetic sensor (62) are different from each other (Fig. 5). 
AOKI in view of SUGIURA however failed to teach the motor of claim 18, further comprising: a rotor. 
Joong discloses a motor further comprising: a rotor (second rotor 20B in Fig. 1).  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for effective magnetic flux density variable in accordance with the rotational speed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270- and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834